DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At the outset, the Examiner notes that the rejection under 35 U.S.C. 112(b) have been removed as claim 1 has been amended to overcome the rejection.  The Examiner also notes that Applicant is correct in that the Examiner intended to cite WO 2008/070037 to Ritz instead of US 2008/0213914, as WO 2008/070037 is the older document, and therefore the oldest prior art applied to the claims.
With respect to the prior art rejections, the Examiner notes that Applicant has amended independent claim 1 to recite a combustion delay defined as an elapsed time between injection of the sample, and a time at which a midpoint of pressure increase is reached, and argues that reference to Ritz does not teach the claimed combustion delay.  By amending claim 1, Applicant has overcome the rejection under 35 U.S.C. 102(a)(1) to Ritz; however, the claims now stand rejected under 35 U.S.C. 103 as being obvious over the combination of Ritz in view of Junaedi et al (10,697,915).  Because reference to Junaedi et al., is newly cited, the Examiner will not argue the merits of its teachings here, and will instead rely on the rejection detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritz (WO 2008/070037) in view of Junaedi et al., (US 10,697,915).
Regarding claim 1, Ritz teaches a method of calculating a derived cetane number of middle distillate fuels comprising injecting a sample into a combustion chamber having a fixed 
Junaedi et al., teach a method of determining the cetane number of a sample (column 4 lines 34-39) wherein an ignition chamber is utilized to combust a sample and generate a pressure/time waveform (figure 3).  Junaedi et al., teach calculating an ignition delay based on the time of fuel dispensing and the time at any selected point along the pressure/temperature waveform (including the midpoint), wherein the ignition delay is utilized to determine the cetane number (column 7 lines 56-64, column 11 lines 39-43, Examples 2-4).  The Examiner contends that the ignition delay of Junaedi et al., corresponds to the combustion delay of the instant claims.  The Examiner is reading the combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Junaedi et al., teach that any point along the peak of a time/pressure waveform can be utilized to determine an ignition delay (combustion delay), thus one of ordinary skill in the art would have found it obvious to select the midpoint of the pressure/time waveform, 
Regarding claim 2, Ritz teaches holding the combustion chamber at a pre-determined pressure prior to injection of the sample (paragraph 0034).
Regarding claim 3, Ritz teaches a pressure sensor within the combustion chamber (paragraph 0034).
Regarding claim 6, Ritz teach combusting a calibration sample (reference sample) to produce a pressure versus time calibration profile (claim 10).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritz (WO 2008/070037) in view of Junaedi et al., (US 10,697,915) as applied to claim 1 above, and further in view of Wilharm et al., (US 2007/0083319).
Regarding claim 8, Ritz in view of Junaedi et al., do not teach performing at least one additional injection into the chamber after measuring a combustion profile.
Wilharm et al., teach a method for cetane number determination wherein after completing a combustion profile, the process is repeated at least once (paragraphs 0063-0070). The Examiner notes that by repeating the process, the teachings of Wilharm et al., necessarily require additional injection of the sample. With respect to claim 9, Wilharm et al., teach discharging exhaust gas from the chamber (paragraph 0069), which reads on adjusting the volume of the chamber after measuring a combustion profile. Wilharm et al., teach that it is advantageous to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Ritz in view of Junaedi et al., wherein repeated injections of sample are performed in order to calculate an average cetane number of a sample as taught by Wilharm et al.
Allowable Subject Matter
Claim 15 is allowed.
Claims 4, 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest a method for calculating a cetane number utilizing the formula recited in claim 4 and the variables recited in claims 5 and 7. Additionally, the prior art does not teach or suggest a blockage check as recited in claims 10 and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798